Citation Nr: 0831603	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  06-27 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as noncompensable.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
right knee condition, to include as secondary to a service-
connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1973 through 
September 1993.  This case comes to the Board of Veterans' 
Appeals (Board) from a February 2006 rating decision from the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  

The veteran testified before the undersigned Veterans Law 
Judge at a September 2007 Travel Board hearing.  A copy of 
the transcript of that hearing has been made a part of the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The veteran has repeatedly claimed to have sought Social 
Security Administration (SSA) disability benefits at his VA 
outpatient treatment sessions.  The records from SSA have not 
been sought and must be sought prior to adjudication of both 
of the veteran's claims.

Additionally, with regards to the veteran's claim for an 
increased evaluation for bilateral hearing loss, a new VA 
examination must be undertaken.  The veteran claimed at the 
September 2007 Travel Board hearing that his hearing loss 
disability has worsened since the last VA examination which 
was undertaken in July 2005.  As the veteran has indicated 
that this disability has worsened since the last VA 
examination, an additional examination must be undertaken in 
order to ascertain the current level of disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's records from SSA.  
If no records are available, make a note 
of the attempt to obtain them and the 
reason for their unavailability.

2.  Schedule the veteran for an 
audiological examination to determine the 
current level of hearing loss disability.  
Have the examiner review the claims file 
in conjunction with the examination and 
make a note of such review in the 
examination report.  Have the examiner 
conduct all necessary tests, including an 
audiogram, to determine the level of 
hearing loss disability.

3.  Review the examination report and if 
it is in any way inadequate return it for 
revision.

4.  Thereafter, readjudicate the claims on 
appeal and if either remains denied issue 
the veteran a supplemental statement of 
the case and allow an appropriate time 
period for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

